DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 03/02/2021 has been entered and made of record.
3.	Claims 1, 8, 9 and 16 have been amended.
4. 	Claims 3-4 and 11-12 were previously cancelled.
5.	Claims 1-2, 5-10 and 13-16 are currently pending.

Response to Arguments
6.	The applicant's arguments filed on 03/02/2021 regarding claims 1-2, 5-10 and 13-16 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth according to the amended claims. The arguments are essentially directed towards the newly amended limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-2, 5-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0208303 A1), hereinafter “Jung” in view of LIM et al. (US 2015/0382266 A1), hereinafter “Lim”.
Regarding clam 1, Jung discloses an apparatus (Figs. 1-3, 5-6, 12-13), comprising: 
at least one processor; and at least one memory including computer program code (paragraph [0025]; radio signal and a processor operatively coupled to the RF unit), wherein the at least one memory and the computer program code are configured (paragraph [0025]; Application-Specific Integrated Circuits (ASICs), other chipsets, logic circuits, and/or data processors and the memory may include Read-Only Memory (ROM), Random Access Memory (RAM), flash memory, memory cards, storage media and/or other storage devices), with the at least one processor, to cause the apparatus at least to report mobility information comprising mobility history information to a network (paragraphs [0025], [0281]; generating mobility information; and reporting the mobility information to a network, wherein the mobility information comprises: mobility state information indicating an estimated mobility state of the terminal; and mobility history information related to a history of performing a movement of the terminal).
While disclosing the whole subject matter recited in claim 1 as discussed above, Jung implies “when the apparatus has been out of service coverage of the network and upon entering a service area of the network, indicate, to the network in the mobility history information, one or 
Lim from the same or similar field of endeavor discloses at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to (Fig. 7) report mobility information comprising mobility history information to a network (paragraph [0044]: after a connection between a UE 501 in an idle mode and an RRC is established, i.e. when the UE 501 is converted to an active mode, in step 504, the UE 501 transmits idle mode UE history information to a base station 503 in step 506) and
when the apparatus has been out of service coverage of the network (paragraph [0040]: when the UE enters into an impossible service zone (i.e. an area where no service is available) and a service impossibility event 410 occurs, the UE records a time stayed in a second cell 405 being a previous serving cell and current service impossibility information in the idle mode UE history information; when the UE enters into a third cell 406, it executes an event selecting a PLMN and a cell, and records the occurrence time of the service impossibility event and information about a current PLMN and service cell in the idle mode UE history information) and upon entering a service area of the network (paragraph [0041]: when the UE continuously moves and an event in which a serving cell changes from the third cell 460 to the fourth cell 407 occurs, the UE records a time stayed in the third cell 360 being a previous serving cell and information about the fourth cell 407 being a current serving cell in the idle mode UE history information; paragraph [0042]: when the UE accesses the fourth cell 407 and a conversion event from an idle mode to an active mode occurs, the UE records a time of the fourth cell 407 being a current serving cell operating in the idle mode in the idle mode UE history information), indicate, to the network in the mobility history information, one or more time periods during which the apparatus has been out of the service coverage of the network (paragraph [0040]: paragraph [0040]: when the UE enters into an impossible service zone (i.e. an area where no service is available) and a service impossibility event 410 occurs, the UE records a time stayed in a second cell 405 being a previous serving cell and current service impossibility information in the idle mode UE history information) by adding an identifier to the mobility history information to indicate a time spent by the apparatus out of the service coverage of the network (Fig. 3, paragraph [0036]: UE history information contains at least one of an occurrence event, an ID and related information thereof selected by the user equipment, Public Land Mobile Network (PLMN) information selected by the UE, a time influenced by each event, a time occupying a corresponding cell, and measuring information in the idle mode UE history information), 
wherein the mobility history information comprises a set of cell identifiers of cells visited by the apparatus while in idle mode and connected mode (Fig. 3, Camping Cell ID; paragraph [0042]: when the UE accesses the fourth cell 407 and a conversion event from an idle mode to an active mode occurs, the UE records a time of the fourth cell 407 being a current serving cell operating in the idle mode in the idle mode UE history information), carrier frequencies of the cells visited by the apparatus (paragraph [0036]: although not shown, besides the items listed, measurement information items with a cell signal strength may be included in the table of FIG. 3; here, the cell signal strength may include a self-cell signal strength, a neighbor cell signal strength, or a signal strength of currently camped frequency or different band frequencies), time spent by the apparatus in a cell of the network and time spent by the apparatus out of service coverage of a cell of the network (Fig. 3, paragraph [0040]: when the UE enters into an impossible service zone (i.e. an area where no service is available) and a service impossibility event 410 occurs, the UE records a time stayed in a second cell 405 being a previous serving cell and current service impossibility information in the idle mode UE history information; when the UE enters into a third cell 406, it executes an event selecting a PLMN and a cell, and records the occurrence time of the service impossibility event and information about a current PLMN and service cell in the idle mode UE history information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “when the apparatus has been out of service coverage of the network and upon entering a service area of the network, indicate, to the network in the mobility history information, one or more time periods during which the apparatus has been out of the service coverage of the network by adding an identifier to the mobility history information to indicate a time spent by the apparatus out of the service coverage of the network, wherein the mobility history information comprises a set of cell identifiers of cells visited by the apparatus while in idle mode and connected mode, carrier frequencies of the cells visited by the apparatus, time spent by the apparatus in a cell of the network, and time spent by the apparatus out of service coverage of a cell of the network” as taught by Lim, in the system of Jung, so that it would provide an efficient data transmission environment and valid information on an operation (Lim, paragraph [0008]).
Regarding clam 2, Jung discloses the apparatus according to claim 1, wherein the mobility information comprises a mobility state estimate (MSE) (paragraph [0011]; estimating the mobility state and collecting at least one mobility history entry).

Regarding clam 5, Jung in view of Lim disclose the apparatus according to claim 1.
Jung does not explicitly disclose “the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to indicate a total accumulated out of service time for the apparatus”.
Lim from the same or similar field of endeavor discloses at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to indicate a total accumulated out of service time for the apparatus (Figs. 3, 4, paragraph [0040]; service non-available duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to indicate a total accumulated out of service time for the apparatus” as taught by Lim, in the system of Jung, so that it would provide an efficient data transmission environment and valid information on an operation of a wireless communication system to the wireless communication network (Lim, paragraph [0008]).

Regarding clam 6, Jung in view of Lim disclose the apparatus according to claim 1.
Jung does not explicitly disclose “the history information further comprises out of service indications associated with the time spent in a cell or out of coverage”.
Lim from the same or similar field of endeavor discloses the history information further comprises out of service indications associated with the time spent in a cell or out of coverage (Figs. 3, 4, paragraph [0040]; time stayed in a second cell being a previous serving cell and current service impossibility information in the idle mode UE history information and occurrence time of the service impossibility event and information about a current PLMN and service cell in the idle mode UE history information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the history information further comprises out of service indications associated with the time spent in a cell or out of coverage” as taught by Lim, in the system of Jung, so that it would provide an efficient data transmission environment and valid information on an operation of a wireless communication system to the wireless communication network (Lim, paragraph [0008]).

Regarding clam 7, Jung in view of Lim disclose the apparatus according to claim 1.
Lim further discloses the apparatus comprises a user equipment (Figs. 1, 3-4, paragraphs [0022], [0226]; serving cell on the basis of a mobility of the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the apparatus comprises a user equipment” as taught by Lim, in the system of Jung, so that it would provide an efficient data (Lim, paragraph [0008]).
Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Regarding claim 9, Jung discloses an apparatus (Figs. 1-3, 5-6, 12-13), comprising: 
at least one processor; and at least one memory including computer program code (paragraph [0025]; radio signal and a processor operatively coupled to the RF unit), wherein the at least one memory and the computer program code are configured (paragraph [0025]; Application-Specific Integrated Circuits (ASICs), other chipsets, logic circuits, and/or data processors and the memory may include Read-Only Memory (ROM), Random Access Memory (RAM), flash memory, memory cards, storage media and/or other storage devices), with the at least one processor, to cause the apparatus at least to receive mobility information comprising mobility history information to a network (paragraphs [0025], [0281]; generating mobility information; and reporting the mobility information to a network, wherein the mobility information comprises: mobility state information indicating an estimated mobility state of the terminal; and mobility history information related to a history of performing a movement of the terminal).
While disclosing the whole subject matter recited in claim 9 as discussed above, Jung implies “when the user device has been out of service coverage of the network, the mobility information comprises an indication of one or more time periods during which the user device has 
Lim from the same or similar field of endeavor discloses at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to (Fig. 5, eNB; processor and memory are inherently included in the eNB)
receive mobility information from a user device associated with a network (paragraph [0044]: after a connection between a UE 501 in an idle mode and an RRC is established, i.e. when the UE 501 is converted to an active mode, in step 504, the UE 501 transmits idle mode UE history information to a base station 503 in step 506); 
wherein, when the user device has been out of service coverage of the network (paragraph [0040]: when the UE enters into an impossible service zone (i.e. an area where no service is available) and a service impossibility event 410 occurs, the UE records a time stayed in a second cell 405 being a previous serving cell and current service impossibility information in the idle mode UE history information; when the UE enters into a third cell 406, it executes an event selecting a PLMN and a cell, and records the occurrence time of the service impossibility event and information about a current PLMN and service cell in the idle mode UE history information), the mobility information comprises an indication of one or more time periods during which the user device has been out of service coverage of the network (paragraph [0040]: paragraph [0040]: when the UE enters into an impossible service zone (i.e. an area where no service is available) and a service impossibility event 410 occurs, the UE records a time stayed in a second cell 405 being a previous serving cell and current service impossibility information in the idle mode UE history information),
wherein the mobility information further comprises an identifier to indicate a time spent by the user device out of the service coverage of the network (Fig. 3, paragraph [0036]: UE history information contains at least one of an occurrence event, an ID and related information thereof selected by the user equipment, Public Land Mobile Network (PLMN) information selected by the UE, a time influenced by each event, a time occupying a corresponding cell, and measuring information in the idle mode UE history information),
wherein the mobility information further comprises mobility history information, and wherein the mobility history information comprises a set of cell identifiers of cells visited by the user device while in idle mode and connected mode (Fig. 3, Camping Cell ID; paragraph [0042]: when the UE accesses the fourth cell 407 and a conversion event from an idle mode to an active mode occurs, the UE records a time of the fourth cell 407 being a current serving cell operating in the idle mode in the idle mode UE history information), carrier frequencies of the cells visited by the user device (paragraph [0036]: although not shown, besides the items listed, measurement information items with a cell signal strength may be included in the table of FIG. 3; here, the cell signal strength may include a self-cell signal strength, a neighbor cell signal strength, or a signal strength of currently camped frequency or different band frequencies), time spent by the user device in a cell of the network (Fig. 3, paragraph [0036]: the UE history information contains at least one of an occurrence event, an ID and related information thereof selected by the user equipment, Public Land Mobile Network (PLMN) information selected by the UE, a time influenced by each event, a time occupying a corresponding cell, and measuring information in the idle mode UE history information; paragraph [0042]: when the UE accesses the fourth cell 407 and a conversion event from an idle mode to an active mode occurs, the UE records a time of the fourth cell 407 being a current serving cell operating in the idle mode in the idle mode UE history information), and time spent by the user device out of service coverage of a cell of the network (Fig. 3, paragraph [0040]: when the UE enters into an impossible service zone (i.e. an area where no service is available) and a service impossibility event 410 occurs, the UE records a time stayed in a second cell 405 being a previous serving cell and current service impossibility information in the idle mode UE history information; when the UE enters into a third cell 406, it executes an event selecting a PLMN and a cell, and records the occurrence time of the service impossibility event and information about a current PLMN and service cell in the idle mode UE history information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “when the user device has been out of service coverage of the network, the mobility information comprises an indication of one or more time periods during which the user device has been out of service coverage of the network, wherein the mobility information further comprises an identifier to indicate a time spent by the user device out of the service coverage of the network, wherein the mobility information further comprises mobility history information, and wherein the mobility history information comprises a set of cell identifiers of cells visited by the user device while in idle mode and connected mode, carrier frequencies of the cells visited by the user device, time spent by the user device in a cell of the (Lim, paragraph [0008]).

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding clam 15, Jung in view of Lim disclose the apparatus according to claim 9.
Lim further discloses the apparatus comprises an evolved node B(Figs. 1, 5, paragraphs [0024], [0044]; a plurality of evolved base stations, or Node Bs (eNBs) for controlling respective cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the apparatus comprises an evolved node B” as taught by Lim, in the system of Jung, so that it would provide an efficient data transmission environment and valid information on an operation of a wireless communication system to the wireless communication network (Lim, paragraph [0008]).

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SITHU KO/            Primary Examiner, Art Unit 2414